DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10499289. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed patent discloses the following:
Patent						      Application
1.  A communication system comprising: a 3rd Generation Partnership Project 
(3GPP) Core Network (CN);  a plurality of cellular Base Stations (BS);  a 3GPP 
Home Node-B GateWay (HNB-GW);  and a Communication Device (CD) including: a User Equipment (UE) entity;  














a Communication Apparatus (CA) comprising multi-layered protocol stacks for implementing 3GPP control plane 
functionality, user plane functionality and management functionality, wherein the CA transforms a 3GPP Home Node-B (HNB) into a mobile or location independent portable entity, and wherein said CA includes: a Terminal Equipment 
Protocol Stacks (TE) entity, 
wherein said TE includes a Transport Layer (TrL) entity, wherein said TE includes computer readable code providing an equivalent radio functionality of a 3GPP User Equipment (UE), without using a physical radio entity;  an Access Termination Protocol Stacks (AT) entity, wherein said AT includes said TrL entity, and wherein said AT includes computer readable code providing an equivalent radio functionality of a 3GPP HNB, without using a physical radio entity;  wherein said TrL entity provides a Ui Interface between said TE and said AT entities, wherein said Ui is a Point-to-Point (PTP) Non-Wireless Interface, implemented by an Inter Process Communication (IPC), 
having computer readable code providing an equivalent Uu Air Interface 
functionality, wherein said Uu Interface interfacing said 3GPP Physical Radios;  
a Network Termination Protocol Stacks (NT) entity, wherein said NT includes 
computer readable code providing an equivalent network functionality of a 3GPP HNB;  and an Inter-Working Function (IWF) layer, wherein said IWF layer provides relay and translation functionalities between said AT and said NT;  and a physical (W)LAN entity for supporting said NT, wherein said (W)LAN 
includes a Local Area Network (LAN) adapter, or a Wireless Local Area Network (WLAN) adapter;  wherein said CD interconnects to the CN by interconnecting said TE and said AT over said Ui interface, then interconnecting said AT and said NT using said IWF, then interconnecting said NT to the HNB-GW over a 3GPP Iuh interface, using an Internet Protocol Network (IP NW) through said (W)LAN, wherein said CD interconnects to the CN by interconnecting said UE to the BS 
over a Uu air interface, wherein said TE and said UE appear as mirror image 
entities as reflected to the CN, and wherein said CD provides a Seamless 
Session Transfer (SST) between said BS using said UE, and said CA using said 
TE. 
 3.  The system of claim 1, comprising: an Access Manager Entity (AME) 
manipulating a Terminal Equipment Lower Layers entity (TE-L2/L1) and a 3GPP User Equipment Lower Layers entity (UE-L2/L1) to appear as a mirror image entities as reflected to 3GPP Common Layers entities and a 3GPP Core Network (CN). 
4.  The system of claim 1, wherein the cellular network comprises a 3G, 4G 
or 5G network and the WLAN comprises an 802 network. 
2.  The system of claim 1, wherein the cellular network comprises a 3G, 4G, 
or 5G network and the (W)LAN comprises a WiFi or Bluetooth network. 
5.  A communication method, comprising: providing a 3rd Generation Partnership Project (3GPP) Core Network (CN);  providing a plurality of cellular Base Stations (BS);  providing a 3GPP Home Node-B GateWay (HNB-GW); and providing a Communication Device (CD) having: a User Equipment (UE) entity;  







a Communication Apparatus (CA) comprising multi-layered protocol stacks for implementing 3GPP control plane functionality, user plane functionality and 
management functionality, wherein the CA transforms a 3GPP Home Node-B (HNB) into a mobile or location independent portable entity, and wherein said CA includes: a Terminal Equipment Protocol Stacks (TE) entity, wherein said TE includes a Transport Layer (TrL) entity, wherein said TE includes computer 
readable code providing an equivalent radio functionality of a 3GPP User 
Equipment (UE), without using a physical radio entity;  an Access Termination 
Protocol Stacks (AT) entity, wherein said AT includes said TrL entity, and 
wherein said AT includes computer readable code providing an equivalent radio functionality of a 3GPP HNB, without using a physical radio entity;  wherein said TrL entity provides a Ui Interface between said TE and said AT entities, wherein said Ui is a Point-to-Point (PTP) Non-Wireless Interface, implemented by an Inter Process Communication (IPC), having computer readable code providing an equivalent Uu Air Interface functionality, wherein said Uu Interface interfacing said 3GPP Physical Radios;  a Network Termination 
Protocol Stacks (NT) entity, wherein said NT includes computer readable code 
providing an equivalent network functionality of a 3GPP HNB;  and an 
Inter-Working Function (IWF) layer, wherein said IWF layer provides relay and translation functionalities between said AT and said NT;  and a physical (W)LAN entity for supporting said NT, wherein said (W)LAN includes a Local Area Network (LAN) adapter, or a Wireless Local Area Network (WLAN) adapter;  comprising interconnecting said CD to the CN by interconnecting said TE and said AT over said Ui interface, then interconnecting said AT and said NT using said IWF, then interconnecting said NT to the HNB-GW over a 3GPP Iuh interface, using an Internet Protocol Network (IP NW) through said (W)LAN, wherein said CD interconnects to the CN by interconnecting said UE to the BS over a Uu air interface, mirroring said TE and said UE to appear as mirror image entities as reflected to the CN, and using said CD to provide a Seamless Session Transfer (SST) between said BS using said UE, and said CA using said TE. 

7.  The method of claim 5, wherein the cellular network comprises a 3G, 4G, 
or 5G network and the WLAN comprises an 802 network. 
6.  The method of claim 5, wherein the cellular network comprises a 3G, 4G, 
or 5G network.
8.  The method of claim 5, wherein the cellular network comprises a 3G, 4G, 
or 5G network and the WLAN comprises a WiFi or Bluetooth network. 
9.  The method of claim 5, comprising performing seamless session transfers 
between radio links for layer entities. 
10.  The method of claim 9, comprising seamlessly transferring data between 
the cellular network and the local network while communicating with a smart 
phone, a tablet, or a computer.
10.  The method of claim 9, comprising seamlessly transferring data between 
the cellular network and the local network while communicating with a smart 
phone, a tablet, or a computer.
10.  The method of claim 9, comprising seamlessly transferring data between 
the cellular network and the local network while communicating with a smart 
phone, a tablet, or a computer.
6.  The method of claim 5, wherein the cellular network comprises a 3G, 4G, 
or 5G network.
10.  The method of claim 9, comprising seamlessly transferring data between 
the cellular network and the local network while communicating with a smart 
phone, a tablet, or a computer.

1.  A communication system, comprising: a 3rd Generation Partnership Project 
(3GPP) Core Network (CN);  a plurality of cellular Base Stations (BS);  a 3GPP Home Node-B GateWay (HNB-GW);  and a Communication Device (CD) including: a 3GPP Home Node-B (HNB) or a small cell implemented in the CD;  and a physical (W)LAN entity for supporting said NT, wherein said (W)LAN includes a Local Area Network (LAN) adapter or a Wireless Local Area Network (WLAN) adapter;  wherein said CD interconnects to the CN using an Internet Protocol Network (IP NW) through said LAN or WLAN, wherein said CD interconnects to the CN by interconnecting a User Equipment (UE) entity to the BS over a Uu air interface, said CD to provide a Seamless Session Transfer (SST) between said CD and said 
User Equipment (UE) entity. 
2.  The system of claim 1, further comprising: a Communication Apparatus (CA) comprising multi-layered protocol stacks for implementing 3GPP control plane functionality, user plane functionality and management functionality, 




wherein said TE includes a Transport Layer (TrL) entity, wherein said TE includes computer readable code providing an equivalent radio functionality of a 3GPP User Equipment (UE), without using a physical radio entity, and wherein the CA transforms a 3GPP Home Node-B (HNB) into a mobile or location independent portable entity, and wherein said CA includes: an Access Termination Protocol Stacks (AT) entity, wherein said AT includes said TrL entity, and wherein said AT includes computer readable code providing an equivalent radio functionality 
of a 3GPP HNB, without using a physical radio entity;  wherein said TrL entity 
provides a Ui Interface between said TE and said AT entities, wherein said Ui 
is a Point-to-Point (PTP) Non-Wireless Interface, implemented by an Inter 
Process Communication (IPC), having computer readable code providing an 
equivalent Uu Air Interface functionality, wherein said Uu Interface 
interfacing said 3GPP Physical Radios;  a Network Termination Protocol Stacks 
(NT) entity, wherein said NT includes computer readable code providing an 
equivalent network functionality of a 3GPP HNB;  and an Inter-Working Function (IWF) layer, wherein said IWF layer provides relay and translation 
functionalities between said AT and said NT;  and a physical (W)LAN entity for 
supporting said NT;  wherein said CD interconnects to the CN by interconnecting said TE and said AT over said Ui interface, then interconnecting said AT and said NT using said IWF, then interconnecting said NT to the HNB-GW over a 3GPP Iuh interface, using an Internet Protocol Network (IP NW) through said (W)LAN, wherein said CD interconnects to the CN by interconnecting said UE to the BS 
over a Uu air interface, wherein said TE and said UE appear as mirror image 
entities as reflected to the CN, and wherein to support Wi-Fi calling, said CD 
provides a Seamless Session Transfer (SST) between said BS using said UE, and said CA using said TE. 
 3.  The system of claim 2, comprising: an Access Manager Entity (AME) 
manipulating a Terminal Equipment Lower Layers entity (TE-L2/L1) and a 3GPP User Equipment Lower Layers entity (UE-L2/L1) to appear as a mirror image entities as reflected to 3GPP Common Layers entities and a 3GPP Core Network (CN). 
 4.  The system of claim 1, wherein the cellular network comprises a 3G, 4G or 
5G network and the WLAN comprises an 802 network. 
 5.  The system of claim 1, wherein the cellular network comprises a 3G, 4G, or 
5G network and the (W)LAN comprises a WiFi or Bluetooth network. 
 6.  A communication method, comprising: providing a 3rd Generation Partnership Project (3GPP) Core Network (CN);  providing a plurality of cellular Base Stations (BS);  providing a 3GPP Home Node-B GateWay (HNB-GW);  and providing a Communication Device (CD) with a User Equipment (UE) entity in a mobile device acting as a small-cell;  providing a wireless LAN (WLAN) communication in the mobile device, and using said CD to provide a Seamless Session Transfer (SST) between said CD and said User Equipment (UE) entity. 
 7.  The method of claim 6, wherein the CD comprises: a Communication Apparatus (CA) comprising multi-layered protocol stacks for implementing 3GPP control plane functionality, user plane functionality and management functionality, wherein the CA transforms a 3GPP Home Node-B (HNB) into a mobile or location independent portable entity, and wherein said CA includes: a Terminal Equipment Protocol Stacks (TE) entity, wherein said TE includes a Transport Layer (TrL) entity, wherein said TE includes computer readable code providing an equivalent radio functionality of a 3GPP User Equipment (UE), without using a physical radio entity;  an Access Termination Protocol Stacks (AT) entity, wherein said AT includes said TrL entity, and wherein said AT includes computer readable code providing an equivalent radio functionality of a 3GPP HNB, without using a physical radio entity;  wherein said TrL entity provides a Ui Interface between said TE and said AT entities, wherein said Ui is a Point-to-
Point (PTP) Non-Wireless Interface, implemented by an Inter Process Communication (IPC), having computer readable code providing an equivalent Uu Air Interface functionality, wherein said Uu Interface interfacing said 3GPP Physical Radios; a Network Termination Protocol Stacks (NT) entity, wherein said NT includes computer readable code providing an equivalent network functionality of a 3GPP HNB;  and an Inter-Working Function (IWF) layer, wherein said IWF layer provides relay and translation functionalities between said AT and said NT; and a physical (W)LAN entity for supporting said NT, wherein said (W)LAN includes a Local Area Network (LAN) adapter, or a Wireless Local Area Network (WLAN) adapter;  comprising interconnecting said CD to the CN by interconnecting said TE and said AT over said Ui interface, then interconnecting said AT and said NT
using said IWF, then interconnecting said 
NT to the HNB-GW over a 3GPP Iuh interface, using an Internet Protocol Network (IP NW) through said (W)LAN, wherein said CD interconnects to the CN by interconnecting said UE to the BS over a Uu air interface, mirroring said TE 
and said UE to appear as mirror image entities as reflected to the CN. 
17.  The method of claim 6, wherein a Terminal Equipment Protocol Stacks (TE) 
entity and said UE appear as mirror image entities as reflected to the CN.
8.  The method of claim 6, wherein the cellular network comprises a 3G, 4G, or 
5G network and the WLAN comprises an 802 network. 
 


9.  The method of claim 6, wherein the cellular network comprises a 3G, 4G, or 
5G network and the WLAN comprises a WiFi or Bluetooth network. 
10.  The method of claim 6, comprising performing seamless session transfers 
between radio links for layer entities. 
 11.  The method of claim 10, comprising seamlessly transferring data between 
the cellular network and the local network while communicating with a smart 
phone, a tablet, or a computer. 
 12.  The method of claim 6, comprising automatically switching between said 
cellular network and said WLAN. 
 13.  The method of claim 12, comprising performing WiFi calling. 
 14.  The method of claim 6, comprising automatically switching between said 
cellular network and said WLAN during a WiFi telephone call. 
 
15.  The method of claim 6, wherein the cellular network comprises a 3G, 4G, or 
5G network. 
16.  The method of claim 15, comprising automatically switching between said 
cellular network and said WLAN during a WiFi telephone call. 


Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 15-16, 19-20 of U.S. Patent No. 9992710. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed patent discloses the following:
Patent							Application
1, 15 and 19.  A communication system comprising: a cellular Core Network (CN);  a plurality of cellular Base Stations (BS);  a cellular Gateway (GW);  a Communication Device (CD) with an embedded Home Node-B (HNB) or cellular Small Cell Base Station (SC-BS) as a mobile or location independent portable entity with interprocess communication (IPC), wherein said CD interconnects to the CN 
by interconnecting to the GW over an Internet Protocol Network (IP NW), wherein said CD includes a communication Apparatus (CA) comprising multi-layered protocol stacks for implementing a control plane functionality, user plane functionality and management functionality for automatic switching between a cellular network and a wireless local area network (WLAN);  and an Access Manager Entity (AME) to manipulate a Terminal Equipment Lower Layers entity and a User Equipment Lower Layers entity to appear as one or more mirror image entities as reflected to Common Layers entities and a core network, wherein in a Handover (HO) process in said AME manipulates a flow of Control Messages, Measurements Information and Data Packets among said Lower Layers entity and said Common Layers to assure a Seamless Session Transfer (SST) between said 
Lower Layers entity, wherein the SST is performed between a Radio Link (RL) 
associated with the Lower Layers entity and plurality of RLs associated with 
the Lower Layers entity, or wherein the SST is performed among plurality of RLs 
associated with the Lower Layers entity. 
 2, 16 and 20.  The system of claim 1, wherein said CD comprises: a User Equipment (UE) entity;  and a physical (W)LAN entity, wherein said (W)LAN includes a Local Area Network (LAN) adapter, or a Wireless Local Area Network (WLAN) adapter. 
3.  The system of claim 1, comprising a 3GPP Core Network (CN), wherein 
said AME includes a Quality of Service/Quality of Experience (QoS/QoE) 
measuring entity which measures TE to CN end-to-end QoS/QoE parameters, wherein said AME then performs conversion between said measured QoS/QoE parameters and 3GPP Uu Air Interface parameters so a Common Radio Resource Control (RRC) entity treats the data in compliance with the 3GPP specifications, wherein said Common RRC entity included in said Common Layers, wherein said UE entity includes: a 3GPP Physical Radio entity for supporting said UE-L2/L1;  said 3GPP UE-L2/L1 residing below said AME;  and said 3GPP Common Layers entities residing above said AME, wherein said CA includes: a Terminal Equipment Protocol Stacks (TE) entity, wherein said TE includes a Transport Layer (TrL) entity, wherein said TE includes computer readable code providing an equivalent radio functionality of a 3GPP User Equipment (UE), and wherein said TE includes: said TE-L2/L1 residing below said AME, wherein said TE-L2/L1 includes said TrL entity;  and said 3GPP Common Layers entities residing above said AME;  
an Access Termination Protocol Stacks (AT) entity, wherein said AT includes 
said TrL entity, and wherein said AT includes computer readable code providing 
an equivalent radio functionality of a 3GPP HNB;  said TrL entity provides a Ui 
Interface between said TE and said AT entities, wherein said Ui is a 
Point-to-Point (PTP) Non-Wireless Interface having computer readable code 
providing an equivalent Uu Air Interface functionality, wherein said Uu 
Interface interfacing said 3GPP Physical Radios;  a Network Termination 
Protocol Stacks (NT) entity, wherein said NT includes computer readable code 
providing an equivalent network functionality of a 3GPP HNB;  and an 
Inter-Working Function (IWF) layer, wherein said IWF layer provides relay and 
translation functionalities between said AT and said NT;  and wherein said 
(W)LAN entity supporting said NT. 
 4.  The system of claim 1, wherein the cellular network comprises a 4G or 
5G network and the WLAN comprises an 802.11 network.
1 and 6.  A communication system, comprising: a 3rd Generation Partnership Project (3GPP) Core Network (CN);  a plurality of cellular Base Stations (BS);  a 3GPP Home Node-B GateWay (HNB-GW);  and a Communication Device (CD) including: a 3GPP Home Node-B (HNB) or a small cell implemented in the CD;  and a physical (W)LAN entity for supporting said NT, wherein said (W)LAN includes a Local Area Network (LAN) adapter or a Wireless Local Area Network (WLAN) adapter;  wherein said CD interconnects to the CN using an Internet Protocol Network (IP NW) through said LAN or WLAN, wherein said CD interconnects to the CN by interconnecting a User Equipment (UE) entity to the BS over a Uu air interface, said CD to provide a Seamless Session Transfer (SST) between said CD and said 
User Equipment (UE) entity. 
2 and 7.  The system of claim 1, further comprising: a Communication Apparatus (CA) comprising multi-layered protocol stacks for implementing 3GPP control plane functionality, user plane functionality and management functionality, wherein said TE includes a Transport Layer (TrL) entity, wherein said TE includes computer readable code providing an equivalent radio functionality of a 3GPP User Equipment (UE), without using a physical radio entity, and wherein the CA transforms a 3GPP Home Node-B (HNB) into a mobile or location independent portable entity, and wherein said CA includes: an Access Termination Protocol Stacks (AT) entity, wherein said AT includes said TrL entity, and wherein said AT includes computer readable code providing an equivalent radio functionality 
of a 3GPP HNB, without using a physical radio entity;  wherein said TrL entity 
provides a Ui Interface between said TE and said AT entities, wherein said Ui 
is a Point-to-Point (PTP) Non-Wireless Interface, implemented by an Inter 
Process Communication (IPC), having computer readable code providing an 
equivalent Uu Air Interface functionality, wherein said Uu Interface 
interfacing said 3GPP Physical Radios;  a Network Termination Protocol Stacks 
(NT) entity, wherein said NT includes computer readable code providing an 
equivalent network functionality of a 3GPP HNB;  and an Inter-Working Function (IWF) layer, wherein said IWF layer provides relay and translation 
functionalities between said AT and said NT;  and a physical (W)LAN entity for 
supporting said NT;  wherein said CD interconnects to the CN by interconnecting said TE and said AT over said Ui interface, then interconnecting said AT and said NT using said IWF, then interconnecting said NT to the HNB-GW over a 3GPP Iuh interface, using an Internet Protocol Network (IP NW) through said (W)LAN, wherein said CD interconnects to the CN by interconnecting said UE to the BS 
over a Uu air interface, wherein said TE and said UE appear as mirror image 
entities as reflected to the CN, and wherein to support Wi-Fi calling, said CD 
provides a Seamless Session Transfer (SST) between said BS using said UE, and said CA using said TE. 
 3 and 8.  The system of claim 2, comprising: an Access Manager Entity (AME) manipulating a Terminal Equipment Lower Layers entity (TE-L2/L1) and a 3GPP User Equipment Lower Layers entity (UE-L2/L1) to appear as a mirror image entities as reflected to 3GPP Common Layers entities and a 3GPP Core Network (CN). 
 













4 and 8.  The system of claim 1, wherein the cellular network comprises a 3G, 4G or 5G network and the WLAN comprises an 802 network. 
5, 9 and 15.  The system of claim 1, wherein the cellular network comprises a 3G, 4G, or 5G network and the (W)LAN comprises a WiFi or Bluetooth network. 


Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1, line 7, an acronym “NT” must be spell out.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 13-14 and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As claims 2 and 13, the specification does not disclose WI-FI calling.
As claims 14 and 16, the specification does not disclose WI-FI telephone call.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As claim 1, line 7, “said NT” is vague and indefinite because it does not refer to any previous element.
As claim 2, line 4, “said TE” is vague and indefinite because it does not refer to any previous element.
As claim 12, this claims is vague and indefinite because it is unclear how 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akyildiz [US 2012/0076027] in view of Shu [US 2009/0113539].
As claim 1, Akyildiz discloses a communication system [Figs 5, 15], comprising: a 3rd Generation Partnership Project (3GPP) Core Network (CN) [Figs 5 and 15, Ref 3G CN];  a plurality of cellular Base Stations (BS) [Figs 5, 15, Ref 105];  a 3GPP Home Node-B GateWay (HNB-GW) [Figs 5, 15, Henb GW];  and a Communication Device (CD) including [Figs 5, 15, Ref 210, 310 being HNB act as small cell]: a 3GPP Home Node-B (HNB) or a small cell implemented in the CD;  and a physical (W)LAN entity for supporting said NT [Figs 5, 15, the link between Ref 210 and 230 includes LAN adapter or WLAN, Fig 12A, Fig 13A have ISP wireless link], wherein said (W)LAN includes a Local Area Network (LAN) adapter or a Wireless Local Area Network (WLAN) adapter [Figs 5, 15, the link between Ref 210 and 230 includes LAN adapter or WLAN, Fig 12A, Fig 13A have ISP wireless link];  wherein said CD interconnects to the CN using an Internet Protocol Network (IP NW) through said LAN or WLAN [Figs 5, 15, Ref 210-230 connects to CN via internet or wireless ISP], wherein said CD interconnects to the CN by interconnecting a User Equipment (UE) entity to the BS over a Uu air interface [Figs 5, 15, Ref 210 and 230 couples to CN by connecting Ref 205 UE with Ref 105].  However, Akyildiz fails to fully disclose what Shu discloses said CD to provide a Seamless Session Transfer (SST) between said CD and said User Equipment (UE) entity [Par. 0003 discloses a mobile LAN which includes LAN system and gateway system for allowing a seamless handover for radio links such as 3GPP and WIFI, Fig 1]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for perforiming a seamless handover between networks for CD which includes AP, lan device, gateway system] and UE such as mobile phone as disclosed by Shu into the teaching of Akyildiz.  The motivation would have been to improve the quality of home base system.
As claim 4, Akyildiz discloses the cellular network comprises a 3G, 4G or 5G network and the WLAN comprises an 802 network [Fig 15, Ref 3G or 4G and WLAN, Par. 0006, 0068].
As claim 5, Akyildiz discloses the cellular network comprises a 3G, 4G, or 
5G network and the (W)LAN comprises a WiFi or Bluetooth network [Fig 15, Ref 3G or 4G and WLAN, Par. 0006, 0068]. 
As claim 6, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 8, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
As claim 10, Akyildiz fails to fully disclose what Shu discloses performing seamless session transfers between radio links for layer entities [Par. 0003 discloses a mobile LAN which includes LAN system and gateway system for allowing a seamless handover for radio links such as 3GPP and WIFI, Fig 1]. 
Since, Akyildiz suggests a handover between radio technologies such as LTE and FAP.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for allowing a seamless media handover from the layers of the radio links as disclosed by Shu into the teaching of Akyildiz.  The motivation would have been to prevent data loss.
As claim 11, Akyildiz fails to fully disclose what Shu discloses seamlessly transferring data between the cellular network and the local network while communicating with a smart phone, a tablet, or a computer [Fig 1, Mobile phone  couples AP  via WIFI which interconnects to 3GPP or WIFI via gateway system wherein gateway system use to perform a seamless handover between the radio links such as WiFi or 3GPP for layers of protocol stacks]. 
Since, Akyildiz suggests a handover between radio technologies such as LTE and FAP.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for allowing a seamless media handover from the layers of the radio links as disclosed by Shu into the teaching of Akyildiz.  The motivation would have been to prevent data loss.
As claim 12, Akyildiz fails to fully disclose what Shu automatically switching between said cellular network and said WLAN [Par. 0003 discloses a mobile LAN which includes LAN system and gateway system for allowing a seamless handover for radio links such as 3GPP and WIFI, Fig 1].
Since, Akyildiz suggests a handover between radio technologies such as LTE and FAP.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for allowing a seamless media handover from the layers of the radio links as disclosed by Shu into the teaching of Akyildiz.  The motivation would have been to prevent data loss.
As claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
Claims 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akyildiz and Shu as applied to claims 1 and 6 above, and further in view of Wilhoite [US 2006/0116127].
As claim 13, Akyildiz and Shu fail to fully disclose what discloses performing WiFi calling [Figs 9-14 discloses WIFI phone which includes WIFI interface and cellular interface for performing WIFI call]. 
Since, Akyildiz suggest the use of WIFI. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for allowing a device to performing WIFI call as disclosed by Wilhoite into the teaching of Akyildiz and Shu.  The motivation would have been to reduce the cost of telephone call.
As claim 14, Akyildiz and Shu fail to fully disclose what Wilhoite  discloses automatically switching between said cellular network and said WLAN during a WiFi telephone call [Figs 9-14 discloses WIFI phone which includes WIFI interface and cellular interface for performing WIFI call and handoff between WLAN and Cellular]. 
Since, Akyildiz suggest the use of WIFI. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for performing a handoff between WLAN and Cellular for  WIFI call as disclosed by Wilhoite into the teaching of Akyildiz and Shu.  The motivation would have been to reduce the cost of telephone call.
As claim 16, Akyildiz and Shu fail to fully disclose what Wilhoite [US 2006/0116127] discloses automatically switching between said cellular network and said WLAN during a WiFi telephone call [Figs 9-14 discloses WIFI phone which includes WIFI interface and cellular interface for performing WIFI call and handoff between WLAN and Cellular]. 
Since, Akyildiz suggest the use of WIFI. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for performing a handoff between WLAN and Cellular for  WIFI call as disclosed by Wilhoite into the teaching of Akyildiz and Shu.  The motivation would have been to reduce the cost of telephone call.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akyildiz and Shu as applied to claim 6 above, and further in view of Levit [US 8190191].
As claim 17, Akyildiz and Shu fails to fully disclose what Levit discloses a Terminal Equipment Protocol Stacks (TE) entity and said UE appear as mirror image entities as reflected to the CN [Fig 1, UE which includes TE modules with protocols such as mobile IP, SIP etc..].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for implement a protocol stacks of TE in the UE so that CN recognizes TE as UE as disclosed by Livet into the teaching of Akyildiz and Shu.  The motivation would have been to provide universal device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414